Exhibit 10.10

We are pleased to inform you that on                      (the “Grant Date”),
pursuant to the Unigene Laboratories, Inc. 2006 Stock-Based Incentive
Compensation Plan (the “Plan”), the Compensation Committee of the Board of
Directors (the “Committee”) of Unigene Laboratories, Inc. (the “Company”)
granted you              shares of the Company’s common stock, par value $0.01,
(hereinafter either the “Restricted Stock” or “Award”), subject to the
restrictions set forth below.

This Award is subject to the applicable terms and conditions of the Plan, which
are incorporated herein by reference, and in the event of any contradiction,
distinction or difference between this letter and the terms of the Plan, the
terms of the Plan will control. Unless otherwise stated, all capitalized terms
used herein have the meanings set forth in the Plan. By accepting this Award you
(i) acknowledge that you have received and read a copy of the Plan and
understand its terms and (ii) acknowledge that with respect to this Award and
the Restricted Stock, you are bound by the terms of the Plan.

Subject to your continued employment with the Company the restrictions
applicable to your Restricted Stock will lapse on                     , the
         anniversary of the Grant Date. Once vested, the Restricted Stock will
be transferable, without consideration, to immediate family members (i.e.,
children, grandchildren or spouse), to trusts for the benefit of such immediate
family members and to partnerships in which such family members are the only
partner.

Should your employment with the Company terminate for any reason (including by
reason of death or disability) before any portion of your Award vests, then that
portion of your Award shall be forfeited with no further compensation due to
you. Finally, if you are terminated by the Company for Cause, your entire Award,
regardless of whether any or all of the shares of Restricted Stock that relate
to such Award are vested, shall be forfeited with no further compensation due to
you.

In the event that during your service with the Company, a Change in Control, as
defined in the Plan, occurs, your Award will vest in full.

When each portion of your Award vests, you must make appropriate arrangements
with the Company to provide for the withholding of the taxes that will be due
with respect to this Award as it vests. As promptly thereafter as possible, the
Company will issue to you, or if such certificates were previously issued, the
Company will deliver to you, certificates for your vested shares of Restricted
Stock, designating you as the registered owner. Upon such receipt, you agree to
deliver the certificate(s) together with a signed and undated stock power to the
Company or the Company’s designee authorizing the Committee to transfer title to
the certificate(s) representing any shares of Restricted Stock that are
forfeited under the terms of the Plan and this Award to the Company in the event
that your employment with the Company should terminate for Cause.



--------------------------------------------------------------------------------

The construction and interpretation of any provision of this Award or the Plan
shall be final and conclusive when made by the Committee.

Nothing in this letter shall confer on you the right to continue in the service
of the Company or interfere in any way with the right of the Company to
terminate your service at any time.

You should sign and return a copy of this agreement to the Vice President of
Finance indicating your agreement to the terms of this letter and the Award
granted hereby. This acknowledgement must be returned within fifteen (15) days;
otherwise, the Award will lapse and become null and void. Your signature will
also acknowledge that this letter reflects our final agreement regarding the
Award granted hereunder and supersedes any prior written or oral agreement,
understanding or communication otherwise regarding your Award, and that you have
received and reviewed the Plan and that you agree to abide by the applicable
terms of these documents as provided herein.

 

Very truly yours,

 

 

The undersigned hereby agrees to the foregoing:

 

   

 

Name     Date

 

- 2 -